



Exhibit 10.1

AGREEMENT AND RELEASE


This Agreement and Release (“Agreement”) is made by and between UMBERTO FILICE
(“Employee”), and EVERYWARE GLOBAL, INC. (the “Company”) which is defined to
include all of the EveryWare Global, Inc.’s current, former and successor
affiliated corporate entities (including without limitation its subsidiary,
Anchor Hocking, LLC), and their current and former directors, officers, owners,
employees, employee benefit plans and agents.


WHEREAS, Employee has offered his resignation;
WHEREAS, Employee has been a loyal and valuable employee for the Company;
WHEREAS, the Company and Employee have reached an amicable agreement regarding
Employee’s separation from the Company’s employ, and they wish to enter into
this Agreement to memorialize their understanding and to resolve any and all
claims Employee may have as described in this Agreement, and to further define
the obligations that the parties have to one another.
NOW THEREFORE, in consideration of their mutual promises, Employee and the
Company agree as follows:


1.
Employee’s employment with the Company is duly and effectively terminated as of
January 9, 2015 (“Separation Date”) up to which the Employee will provide
services to the Company, including make good faith best efforts in his
transition to protect and pursue customer relationships, employees of the
Company and all of the Company’s interests. Employee’s activities and services
will continue to be directed by the Chief Executive Officer.

2.
The Company and Employee agree that by entering into this Agreement, the Company
is not admitting any liability.

3.
The Obligations of Employee

RELEASE:


a.
Employee fully and completely releases the Company (as defined above) from any
and all claims, liabilities, promises, agreements, lawsuits (including claims
for attorneys’ fees, costs, back pay, front pay, or punitive and compensatory
damages), and from any claim of any nature whatsoever, including those asserting
individual liability, which has been or could have been asserted by his or on
his behalf in any forum for circumstances arising prior to the date of this
Agreement, and from all liability whatsoever whether now known or unknown
arising out of Employee’s employment, layoff or termination, whether or not such
claim has accrued as of the date of this Agreement. Notwithstanding, Employee
does not release any rights as a shareholder of the Company’s stock. To the
fullest extent


- 1 -



--------------------------------------------------------------------------------





Exhibit 10.1

permitted by applicable law, the Company shall indemnify and hold harmless
Employee to any threatened, pending or completed action, suit or proceeding, by
reason of the fact that Employee is or was a Director/Officer of the Company.
The Company shall indemnify Employee and hold Employee harmless in accordance
with the Company’s Certificate of Incorporation, as amended and restated on May
23, 2013. This release also includes without limitation any and all claims of
race, color, gender, national origin, ancestry, religion, disability, age or
other discrimination, retaliation, or harassment under federal law, Ohio
statutory or common law, or similar or related statutes of any other state or
locality. This release specifically includes claims asserted under Title VII of
the Civil Rights Act, 42 USC Section 2000e (and sections following), the
Employee Retirement Income Security Act, 29 USC Section 1001 (and sections
following), the Reconstruction Era Civil Rights Act, 42 USC Section 1981 (and
sections following), the Age Discrimination in Employment Act, 29 USC Section
621 (and sections following), the Americans with Disabilities Act, 29 USC
Section 12101 (and sections following), the Family and Medical Leave Act, 29 USC
Section 2601 (and sections following), the Worker Adjustment and Retraining
Notification Act, 29 USC Section 2100 (and sections following), the Ohio Civil
Rights Act, ORC Chapter 4112, the Ohio Whistleblower Statute, ORC 4113.52, any
related statutes of Ohio or any other state. This release also includes claims
based on a theory of breach of contract, promissory estoppel, wrongful
termination, public policy, loss of consortium, or any other tort, whether such
claims are known or unknown, which Employee now has, claims to have, or could
have against the Company for circumstances arising out of or connected with
Employee’s employment with the Company, the termination of Employee’s employment
with the Company, or any other event or circumstance between Employee and the
Company occurring prior to the effective date for this Agreement.


In addition, Employee agrees not to institute any lawsuit, claim, administrative
action or other similar process against the Company for events occurring prior
to the date of this Agreement, except that nothing in this Agreement shall be
construed to prevent Employee from filing a charge of discrimination with the
Equal Employment Opportunity Commission, the U.S. Department of Labor, the Ohio
Civil Rights Commission, or other, similar federal, state, or local agency
dealing with employee rights. However, by signing this Agreement, Employee
waives his right to recover any damages or other relief from the Company in any
claim or suit brought by or through any federal, state or local agency, or by
anyone else representing or purporting to represent Employee’s interests.


Nothing in this Agreement affects Employee’s eligibility for any pension or
retirement benefits that Employee may be entitled to as result of his employment
with the Company.



- 2 -



--------------------------------------------------------------------------------





Exhibit 10.1

CONFIDENTIALITY:


b.
Employee agrees to keep both the existence and the terms of this Agreement
confidential, and not to disclose any information regarding this Agreement to
anyone. Notwithstanding the foregoing, Employee may disclose the existence and
terms of this Agreement to Employee’s attorney, tax advisors, and immediate
family, provided that each such person first agrees to be bound by this
confidentiality provision. Nothing in this provision, paragraph 3(b), shall be
construed to prevent Employee from disclosing this Agreement for purposes of
challenging or enforcing it.



TRADE SECRETS:


c.
Because Employee has acquired confidential and trade secret information during
his employment with the Company, he agrees to hold in strict confidence any and
all such confidential and trade secret information learned by his as a result of
his employment with the Company, including but not limited to, sales
information, information relating to the finances of the Company, sales reports,
strategic plans, business plans, product specifications, and legal, economic,
and business data and/or information. Employee further agrees that he will not
utilize confidential or trade secret information covered by this nondisclosure
provision for any purpose.



COMPANY PROPERTY:


d.
To the extent that he has not already done so, Employee agrees to promptly
return any the Company property or documents in his possession, including
property or documents related to the operation of the business, manuals, keys,
etc. obtained by his during his employment with the Company upon his Separation
Date.



NON‑DISPARAGEMENT:


e.
Employee agrees to make every reasonable effort to maintain and protect the
reputation of the Company and its affiliates and that of their businesses,
products, directors, officers, employees, and agents. Employee further agrees
that he will not disparage the Company and its affiliates or their businesses,
products, directors, officers, employees, and agents (or persons representing
them in their official capacity) or engage in any activities that reasonably
could be anticipated to harm their reputation, operations, or relationships with
current or prospective customers, suppliers or employees. Provided, however,
that nothing herein shall prevent Employee from enforcing any right guaranteed
to him by law or


- 3 -



--------------------------------------------------------------------------------





Exhibit 10.1

regulation and Employee shall retain the right to file a charge of
discrimination with the Equal Employment Opportunity Commission, the U.S.
Department of Labor, the Ohio Civil Rights Commission, or other, similar
federal, state, or local agency dealing with employee rights.


COOPERATION:


f.
Employee agrees to cooperate with the Company with respect to any legal issue
regarding any matter of which he had knowledge during his employment with the
Company. This cooperation includes appearance at depositions, assistance in
responding to discovery demands, preparation for trials, and appearance at
trial. The Company will compensate Employee at his prevailing hourly rate or day
rate for time spent and will reimburse Employee for all reasonable expenses,
including any legal fees and costs. If Employee is contacted by someone other
than the Company concerning any legal issue involving the Company, Employee
shall immediately notify the Company of such contact. Such notification shall be
made to:



Erika Schoenberger
519 N. Pierce Avenue
Lancaster, Ohio 43130
740-681-6417


Nothing in this Agreement shall be construed as requiring Employee to do
anything other than be truthful in any testimony or communication in connection
with any legal issue or any other matters regarding the Company.


4.
The Obligations of the Company



If Employee signs this Agreement and does not execute the right to revoke as
provided in paragraph 7(f), below, the Company will provide Employee with the
following benefits:


a.
The Employee is not entitled to severance of any kind; however, the Company will
continue to pay Employee his current salary until his Separation Date and a lump
sum payment of Fifty Thousand Dollars ($50,000.00) (“Payment”), which will be
paid within 14 days after Employee’s Separation Date. These payments, less
applicable withholdings and deductions will be paid in accordance with standard
payment practices.




- 4 -



--------------------------------------------------------------------------------





Exhibit 10.1

b.
Unless otherwise provided herein, all employee benefits shall cease on the last
day of the month following your Separation Date. Employee and his or her
eligible dependents shall be entitled to continuation of group health coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act, as amended
(“COBRA”). Notwithstanding, Employee will receive a payout of remaining vacation
days from 2014, which will be paid within 14 days after Employee’s Separation
Date.



c.
The Employee hereby acknowledges and agrees that he is not entitled to any other
compensation or benefits of any kind or description from the Company, including,
but not limited to, salary, reimbursement, any incentive bonuses, advance
payments, or vehicle allowance payments other than as set forth herein.



5.
This Agreement contains the entire agreement between the parties and may be
modified only by a subsequent written agreement signed by the same parties. This
Agreement supersedes all previous agreements (whether written or oral) between
Employee and the Company, except for any agreements regarding confidential
information, intellectual property, non-solicitation of customers and/or the
Company’s employees or contractors, and noncompetition.



6.
The provisions of this Agreement are severable, and if any part of it is found
to be unenforceable, the remaining parts shall remain fully valid and
enforceable, unless the unenforceability results in a failure of consideration.



7.
Consistent with the Older Workers’ Benefits Protection Act and the Age
Discrimination in Employment Act, 29 U.S.C. §§ 621-634, Employee also
acknowledges and recites that:



a.
The release contained in paragraph 3(a), above, includes claims for age
discrimination under the Age Discrimination in Employment Act, 29 U.S.C. §621.



b.
By executing this Agreement, Employee is not waiving any rights or claims that
may arise after the date that this Agreement is executed.



c.
The benefits referenced in paragraph 4, above, are not benefits that Employee
would be entitled to but for Employee’s agreement to the terms of this
Agreement.



d.
Employee agrees that he has been advised (and this provision constitutes such
written advice) to consult with an attorney prior to signing this Agreement.



e.
Employee has 21 days to consider this Agreement.


- 5 -



--------------------------------------------------------------------------------





Exhibit 10.1



f.
For a period of 7 days following Employee’s execution of this Agreement, he may
revoke this Agreement by providing notice of such revocation to the Company.
Such notice shall be in writing and shall be delivered to:



Erika Schoenberger
EveryWare Global, Inc.
519 N. Pierce Avenue
Lancaster, Ohio 43130


This Agreement will not become effective or enforceable until 7 days following
Employee’s execution of this Agreement.


8.
Employee states and admits that in executing this Agreement, he does not rely,
and has not relied, upon any other representation or statement made by the
Company, or by any of its agents, representatives or attorneys, with regard to
this Agreement.



BY SIGNING THIS AGREEMENT, UMBERTO FILICE HAS WAIVED ALL CLAIMS AGAINST
EVERYWARE GLOBAL, INC. (INCLUDING WITHOUT LIMITATION ITS PREDECESSORS,
SUBSIDIARIES, AND/OR AFFILIATED CORPORATIONS, AND ITS EMPLOYEES OR OTHER
AGENTS), INCLUDING ALL CLAIMS FOR RE-EMPLOYMENT, LOST WAGES, BENEFITS,
COMPENSATORY DAMAGES, OR PAYMENT OF ATTORNEYS’ FEES. UMBERTO FILICE CERTIFIES
THAT HE IS ENTERING INTO THIS AGREEMENT KNOWINGLY, VOLUNTARILY, AND AFTER HAVING
THE OPPORTUNITY TO CONSULT WITH AN ATTORNEY AND REVIEW THIS DOCUMENT IN ITS
ENTIRETY.


EVERYWARE GLOBAL, INC.


/s/ Umberto Filice                By:    /s/ Erika Schoenberger            
UMBERTO FILICE                Its:    Associate General Counsel            


Date:    12/11/14                Date:    12/11/14                    

- 6 -

